NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10226

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00292-YGR

 v.
                                                MEMORANDUM*
SHAWAN SPRAGANS,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Shawan Spragans appeals from the district court’s judgment and challenges

his guilty-plea convictions and 240-month sentence for conspiracy to commit

robbery affecting interstate commerce, attempted robbery and robbery affecting

interstate commerce, in violation of 18 U.S.C. § 1951(a); discharging a firearm



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
during and in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(iii); and being a felon in possession of a firearm and ammunition,

in violation of 18 U.S.C. § 922(g)(1). Pursuant to Anders v. California, 386 U.S.
738 (1967), Spragans’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Spragans the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Spragans waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   17-10226